DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2011/0213249; hereinafter Nakata) in view of Pagoulatos et al. (US 2017/0262982; hereinafter Pagoulatos) or Chono (US 2010/0022877), and in view of Verard et al. (US 2004/0097805; hereinafter Verard).
Nakata shows an ultrasonic image processing apparatus comprising ([0025]): a representative point setting unit which sets at least one of a plurality of representative points in an ultrasonic image based on data obtained by transmitting and 5receiving ultrasonic waves according to an operation by a user (set observation points manually or automatically; [0033]); and an image generation unit which generates a guidance image in which setting position information and setting order information of each set representative point are marked on a schematic diagram schematically representing an organ image included in the ultrasonic image (position and order of points is shown on the displayed image; [0036], Figure 2); wherein - 28 -the representative point setting unit sets one or more representative points inside a bloodstream as representative points for defining an edge of a closed region according to an operation by the user, and the image generation unit generates the guidance image in which setting position 5information and setting order information of each representative point set inside the bloodstream are marked on the schematic diagram (points set within closed region of heart chambers which comprises a blood stream; [0035]); 
Also, the image generation unit generates the guidance image in which a position marker as the setting position information and a number label as the setting order information are marked on the schematic diagram (points in order A, B, C, D are illustrated in Figure 4; time difference between points is determined and numerically displayed at the bottom of the image frame, providing a number label regarding the ordering of the points as opposed to a random assortment of points); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and setting order information corresponding to the type of organ image on the schematic 20diagram selected according to the type of organ image (points set according to the specific organ, the heart; [0035]); wherein the image generation unit generates the guidance image corresponding to a type of organ image included in the ultrasonic image by marking setting position information and 25setting order information corresponding to the type of organ image on the schematic diagram selected according to the type of organ image (points set according to the specific organ, the heart; [0035]); a tracking point setting unit which sets a plurality of tracking points on the edge of 10the closed region based on the plurality of representative points; and a tracking processing unit which tracks movements of the plurality of tracking points over a plurality of time phases by applying a pattern matching processing between time phases based on image data of the ultrasonic image for each tracking point ([0036]-[0037]).
Nakata fails to show an image determination unit configured to automatically determine an image type of the organ in the ultrasonic image from a plurality of different image types by image recognition processing.
Nakata fails to show a display image forming unit that forms a display image on a display unit, the display image including the ultrasonic image and the guidance image.
Pagoulatos discloses an ultrasonic image recognition system.  Pagoulatos teaches an image determination unit configured to automatically determine an image type of the organ in the ultrasonic image from a plurality of different image types by image recognition processing (a database of different organs is described and the processing system can identify from the images a particular organ such as the heart and also particular views of the heart, determine whether the organ is diseased, and determine whether or not the probe is moving towards or away from the organ based on the image analysis; [0023]-[0024], [0035], [0049], [0051], [0071]).
Chono discloses an ultrasound device for matching images.  Chono teaches an image determination unit configured to automatically determine an image type of the organ in the ultrasonic image from a plurality of different image types by image recognition processing (database of organs such as the heart, particular views, and setting measurements based on identified organ/view; [0005], [0025]-[0027], [0045]-[0047], [0055]).
Verard discloses a navigation system for cardiac therapy.  Verard teaches a display image forming unit that forms a display image on a display unit, the display image including the ultrasonic image and the guidance image (system highlights on the display the next mapping point along with the actual position of the catheter; [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Nakata to automatically determine the type of image by image recognition processing as taught by Pagoulatos or Chono, as the automatic determination of the image type will ensure that the correct anatomy is being imaged and displayed in order for the user to carry out the procedure, and will more quickly provide for a higher quality image to be displayed by ensuring that the probe is located in the correct position and angle in order to obtain the desired view when carrying out the procedure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Nakata and Pagoulatos or Chono, to display the next point as taught by Verard, as this will provide the user with additional information to more accurately navigate the device and set the points.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (US 2011/0213249; hereinafter Nakata) in view of Pagoulatos et al. (US 2017/0262982; hereinafter Pagoulatos) or Chono (US 2010/0022877) and in view of Verard et al. (US 2004/0097805; hereinafter Verard) as applied to claim 6 above, and further in view of Abe (US 2005/0085729; hereinafter Abe).
Nakata fails to show a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and Doppler information obtained from a plurality of ultrasonic 20beams passing through the closed region.  
Abe discloses an ultrasonic image processor including setting points on an image of a heart to obtain motion data ([0016]).  Abe teaches a vector operation unit which obtains vector information corresponding to one or more positions within the closed region based on movement information of each tracking point obtained by tracking the movements of the plurality of tracking points set on the edge of the closed region, and Doppler information obtained from a plurality of ultrasonic 20beams passing through the closed region ([0105], [0112]-[0114]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Nakata, Pagoulatos or Chono, and Verard to include a vector operation unit as taught by Abe, as a vector operation unit will provide additional diagnostic motion information regarding the movement/displacement of the tracked points by further quantifying the velocity of the points across the images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793